Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5, 8-10, 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, for the limitation “the microparticles comprise hydroxyapatite”, in the event that each microparticle can contain other component(s) beside the hydroxyapatite, it is unclear which part of the microparticles is required to 
For the instant claims 28-30, it is unclear how the hydroxyapatite is configured to adsorb radioactive iodine or to convert radioactive iodine to silver iodide and it is unclear if the hydroxyapatite for absorbing radioactive iodine is configured differently than the hydroxyapatite for converting radioactive iodine to silver iodide.

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 8-10, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al (2011/0008407) in view of Shameli and optionally further in view of Mansouri (2014/0255492) and Fauchais et al (“From Powders to Thermally Sprayed Coatings”, Journal of Thermal Spray Technology, Vol. 19, January 2010, pp.56-80).

For the limitation “microspheres” in the instant claim 1 and for the instant claim 5, Gan ‘407 discloses that the HF powder has an average particle size of about 45 to about 125 microns (note paragraph [0125] on top of page 7).  Since the HA powder as disclosed in Gan ‘407 has an average particle size in microns and the term “powder” fairly suggests that it could be “evenly shaped sphere”, the HA powder could be considered as the claimed “microspheres”.  It would have been obvious to one skilled in the art to use any shape for the HA powder as long as silver could still be introduced into the HA powder.
Gan ‘407 discloses that the silver-containing HA powders are produced by sol-gel method and these powders are used in a plasma spraying process (note paragraph [0139])
Optionally, Fauchais can be applied to teach for thermal spraying process, including plasma spraying, using dense and spherical particles for spraying results in (i) much better flowability including more regular powder feed rate; (ii) dense particles with less heat propagation, especially when the particle thermal conductivity is low; (iii) less wear of pipes and feeding systems due to smoother particle surfaces and thus less 
It would have been obvious to one of ordinary skill in the art to use spherical shape for the HA powders in the process of Gan ‘407, as suggested by Fauchais, because the spherical shape would at least give much better flowability inducing more regular feed rate and less wear of pipes and feeding systems due to smoother particle surfaces when the HA powders are used in the plasma spraying process.

For the instant claim 2, Gan ‘407 discloses that the calcium phosphate mixture includes about 0.5 to about 3% by weight of silver (note last sentence of paragraph [0125]).
For the limitation “for capturing a radioactive product” in the preamble of the instant claim 1, limitations in the instant claims 8-10 and “are configured” limitations in the instant claims 30 are considered as intended use since they do not result in a structural difference (note MPEP 2111.02).  The product as disclosed in Gan ‘407 should be as capable of performing the “intended use” as the claimed product because it has all the positive limitations, i.e. silver-doped HA microspheres with nanoporous.
In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claim 27, Gan ‘407 does not specifically disclose the specific surface area; however, since the specific surface area generally increases as the particle size decreases, it would have been obvious to one skilled in the art to reasonably expect that the powder as disclosed in Gan ‘407, which has an overlapping particle size, would also have an overlapping specific surface area with the claimed product.

The difference not yet discussed is Gan ‘407 does not specifically disclose that the HA powder is nanoporous.

Shameli teaches that nanoscale metals demonstrate dissimilar characteristics in comparison with their bulk metal states.  Ag nanoparticles (Ag NPs) has antibacterial property (note abstract and page 332, left column, second full paragraph).  Moreover, introducing single NPs into other substrates results in a system with novel exploits.  The substrates can be zeolite and nanoporous crystals in the zeolite framework help to control the particle size and to have a uniform distribution of Ag NPs on the internal surface (note paragraph bridging pages 331-332).
It would have been obvious to one of ordinary skill in the art to use HA powder with nanopores in Gan ‘407, as suggested by Shameli, because the nanopores would allow a uniform distribution of Ag NPs on the internal surface of the HA powder.  

Optionally, Mansouri ‘492 can be applied to teach that uniform, rigid, spherical, nanoporous calcium phosphate particles may be prepared using any convenient protocol.  In one protocol of interest, the particles are manufactured by spray drying a slurry which includes nanoporous calcium phosphate (e.g., hydroxyapatite) crystals to produce uniform spherical nanoporous particles.
It would have been obvious to one skilled in the art to produce nanoporous calcium phosphate particles by any convenient process, as suggested by Mansouri ‘492, so that they could be used as the HA powder for the combined teaching of Gan ‘407 and Shameli.
.

Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
The previous 112 rejections are withdrawn in view of Applicants’ amendment to the claims; however, new 112 rejection is applied as stated above.
For the 103 rejections:
The rejection over Mushtaq is withdrawn in view of Applicants’ amendment to the claims.

For the rejection over Gan ‘407, Applicants argue that neither Gan nor Fauchais describe silver-doped microparticles which comprise HA and include nanopores.
Shameli is applied as stated above to suggest the use of nanopores in the framework to have uniform distribution of Ag NPs on the internal surface.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that there would have been no motivation to modify Gan to arrive at Applicants’ claims using the teaching of Fauchais, and even if combined, such a combination would still fail to satisfy each and every limitation of the claims.
The rejection is now modified to further rely on Shameli to teach the nanopores.
.
In response to applicant's argument that Gan has different intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicants argue there is no motivation to combine Gan with Shameli because Gan is focused on preserving the HA crystal structure of its particles, which contradicts Shameli’s disclosure of a porous zeolite lattice.
The “preserving” as argued by Applicants is from the disclosure in paragraph [0011] of Gan ‘407, this paragraph discloses that silver-doped HA coating can be produced by soaking an implant having a hydroxyapatite coating in a silver nitrate solution and the “ideal pH of the silver nitrate solution may not be amenable to preservation of the HA structure already coated on the implant.  In such a method, the HA coating attachment to the substrate medical implant may be compromised during the soaking process if the pH of the silver salt solution is not controlled”.  Thus, the HA crystal structure can be easily preserved by controlling the pH of the silver salt solution.  Furthermore, it would have been obvious to one skilled in the art to use HA starting material with nanopores before doping it with silver in Gan ‘407, as suggested by Shameli, because by doing so, a uniform distribution of Ag NPs on the internal surface of the HA microparticles could be obtained and it would still be desirable to preserve such HA structure with nanopores when forming silver-doped HA.  In other words, it would have been obvious to one skilled in the art to select HA with nanopores before doping it with silver, not to introduce nanopores into the HA after doping it with silver.

Mansouri is only optionally applied to teach that spherical, nanoporous HA particles, as desired by the combined teaching of Gan ‘407 and Shameli, can be produced by spray drying a slurry of hydroxyapatite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 10, 2021